       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              PANAMA CITY DIVISION

CHRISTINA WORLEY,

        Plaintiff,

v.                                              CASE NO. 5:20-cv-00076-TKW-MJF

MHM HEALTH PROFESSIONALS,
INC. and MHM HEALTH
PROFESSIONALS, LLC,

        Defendants.
                                                /

               REPORT OF THE PARTIES’ PLANNING MEETING

        1.         The following persons participated in a Rule 26(f) conference on

     April 9, 2020 and April 14, 2020, by electronic mail:

             (a)      Adam Ellis, representing Plaintiff;

             (b)      Catherine H. Molloy and Cayla M. Page, representing

                      Defendant1;

        2.         Initial Disclosures.

        The parties will complete by May 9, 2020, the initial disclosures

required by Rule 26(a)(1).

        3.         Discovery Plan. The parties propose this discovery plan:


1
 MHM Health Professionals, Inc. was converted from a corporation to a limited liability company effective
December 31, 2018. Accordingly, MHM Health Professionals, Inc. and MHM Health Professionals, LLC
are the same entity.

ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 2 of 10




            (a)     Discovery will be needed on these subjects:

        Plaintiff’s claims and all other allegations in Plaintiff’s Amended

Complaint and matters incidental thereto; Defendant’s defenses and all

responses and averments in Defendant’s Answer and Affirmative Defenses

matters incidental thereto; Plaintiff’s damages and Defendant’s defenses

thereto; and Plaintiff’s efforts to mitigate and matters incidental thereto.

        The parties also agree that disclosure or discovery of electronically

stored information should be handled as follows:

        The Parties agree that discovery of electronically store information

should be governed by the Federal Rules of Civil Procedure.

        The parties further agree that all ESI shall be produced on a

CD/removable drive/cloud link. The Parties will preserve true and correct

copies of all ESI that is responsive to another party’s discovery requests, and

will the same electronically.

        The Parties agree to take reasonable steps, and to adjust retention

practices accordingly, to preserve ESI related to the claims and defenses

asserted in the pleadings.

        The Parties will assert any claims of privilege or attorney work product

over ESI in their written discovery responses.         To the extent any such

privileged information is inadvertently produced, the producing party shall

                                          2
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 3 of 10




identify such information within ten days of production and the receiving party

will immediately return or destroy such information. Should the receiving

party dispute the designation of information as privileged or protected work

product, she or it will promptly meet and confer with the producing party in

an effort to resolve the dispute. If the dispute is not resolved, the receiving

party may file an appropriate motion.

        The Parties do not anticipate other problems arising in connection with

ESI discovery but will make a good-faith effort to resolve any such matters

that may arise.

        The Parties are in disagreement, however, as to the precise

number of custodians and search terms to which ESI discovery may be

propounded/collected. Defendant proposes 5 custodians and 5 search

terms. Plaintiff does not agree to any limitations on custodians and/or

search terms.

            (b)     Dates for commencing and completing discovery, including

                    discovery to be commenced or completed before other

                    discovery.

        All discovery responses and objections shall be served 30 days after

the discovery is served upon the party. If such deadline falls on a Saturday

or Sunday, the party shall serve her/its responses on the following Monday.

                                        3
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 4 of 10




If such deadline falls on a federally-recognized holiday, the party shall serve

her/its responses on the following business day.

        The parties agree that discovery responses and objections, as well as

any and all document productions, may be served by electronic mail.

        The parties respectfully request that the Court extend the discovery

deadline, up to and including February 1, 2021, due to preexisting

professional obligations during large portion of the proposed discovery

timeline set by the Court and preexisting litigation that may make the

availability of witnesses difficult. Further, the parties are concerned about

availability of witnesses during the current pandemic (COVID19), which will

likely delay discovery in this matter.

            (c)     Maximum number of interrogatories by each party to another

                    party, along with the dates the answers are due.

        Absent leave of Court, the parties may serve no more than twenty-five

interrogatories, including sub-parts. See Fed. R. Civ. P. 33(a). The parties

agree that responses and objections to any and all interrogatories served

shall be due 30 days after the date in which the interrogatories were

propounded. The parties will amend or supplement discovery as soon as

possible, but no later than fourteen (14) days after being put on written notice

of the need to supplement or amend.

                                          4
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 5 of 10




            (d)     Requests for admission.

        Absent leave of court, the parties agree to be bound by Fed. R. Civ. P.

34. The parties agree that responses and objections to any and all requests

for production served shall be due 30 days after the date in which the

requests for production were propounded.           The parties will amend or

supplement discovery as soon as possible, but no later than fourteen (14)

days after being put on written notice of the need to supplement or amend.

            (e)     Maximum number of requests for admission, along with the

                    dates responses are due.

        Absent leave of Court, the parties agree to the limits set forth in Fed.

R. Civ. P. 36. The parties agree that responses and objections to any and

all requests for admission served shall be due 30 days after the date in which

the requests for admission were propounded. The parties will amend or

supplement discovery as soon as possible, but no later than fourteen (14)

days after being put on written notice of the need to supplement or amend.

            (f)     Maximum number of depositions by each party.

        Absent leave of Court, the parties agree to the limits set forth in Fed.

R. Civ. P. 30 and Fed. R. Civ. P. 31 and may take no more than ten

depositions per side (not per party). See Fed. R. Civ. P. 30(a)(2)(A); Fed. R.

Civ. P. 31(a)(2)(A).

                                         5
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 6 of 10




             (g)         Limits on the length of depositions, in hours.

        Absent leave of Court, the parties agree to the limits set forth in Fed.

R. Civ. P. 30(d)(1) and agree that all depositions are limited to 1 day of 7

hours. Dates for exchanging reports of expert witnesses.

        Absent leave of Court, the parties agree that, pursuant to Fed. R. Civ.

P. 26(a)(2), Plaintiff’s expert disclosure shall be due by May 15, 2020 and

that Defendant’s expert disclosure shall be due by June 19, 2020. Plaintiff’s

rebuttal reports may be served 30 days after Defendant’s expert report, if

any.

        Third parties or parties added or joined later shall disclose their experts

under Rule 26(a)(2) within 60 days after appearance in this case, or within

30 days after the disclosure by the opposing party, whichever is the longer

period.

             (h)         Dates for supplementations under Rule 26(e).

        The parties will amend or supplement discovery as soon as possible,

but no later than fourteen (14) days after being put on written notice of the

need to supplement or amend.

        4.         Other Items:

                   (a)      A date if the parties ask to meet with the court before a

                            scheduling order.

                                                6
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 7 of 10




        The parties do not require a meeting with the Court before a scheduling

Order is entered.

                (b)   Requested dates for pretrial conferences.

        In accordance with this Court’s Initial Scheduling Order [Doc. 5], the

parties agree that the Court “will enter an order after the completion of

discovery which will set a pretrial conference and will specify the parties’

comprehensive trial disclosure and preparation requirements.”

                (c)   Final dates for the plaintiff to amend pleadings or to join

                      parties.

        Absent leave of Court, the parties agree that the deadline for Plaintiff

to add parties or to amend pleadings is June 26, 2020.

                (d)   Final dates for the defendant to amend pleadings or to join

                      parties.

    Absent leave of Court, the parties agree that the deadline for Defendant

to add parties or to amend pleadings is July 27, 2020.

                (e)   Final dates to file dispositive motions.

        The parties agree that motions for summary judgment be filed 21 days

after the close of discovery.

                (f)   State the prospects for settlement.

        The parties are unlikely to settle.

                                           7
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 8 of 10




                (g)   Identify any alternative dispute resolution procedure that

                      may enhance settlement prospects.

        The parties agree that mediation may enhance settlement prospects.

                (h)   Final dates for submitting Rule 26(a)(3) witness lists,

                      designations of witnesses whose testimony will be

                      presented by deposition, and exhibit lists.

        In accordance with this Court’s Initial Scheduling Order [Doc. 5], the

parties agree that the Court “will enter an order after the completion of

discovery which will set a pretrial conference and will specify the parties’

comprehensive trial disclosure and preparation requirements

                (i)   Final dates to file objections under Rule 26(a)(3).

        The parties agree that objections pursuant to Rule26(a)(3) shall be

filed 14 days after the filing in which the party is objecting.

                (j)   Suggested trial date and estimate of trial length.

        The parties agree that a trial may be set in July 2021, which is later

than 8 months after this case was removed. The parties justification for a

later discovery period and trial has been set forth above.

        The parties request a 5-day trial.

                (k)   Other matters.



                                          8
ACTIVE 49913760v1
       Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 9 of 10




                     i.    The parties agree that all motions and responses shall

                           be served and filed within the time required by the

                           Federal Rules of Civil Procedure or the Local Rules of

                           this Court.

                    ii.    The parties agree that motions filed may be disposed

                           of without hearing. See N.D. Fla. Loc. R. 7.1.

                    iii.   The parties agree that if the rules and this order do not

                           provide a time for the filing or service of motions or

                           pleadings, then such motions or pleadings shall be

                           served and filed within the period provided for the

                           completion of discovery.

                    iv.    The parties agree that if any party inadvertently

                           produces electronically-stored information, or other

                           documents, that the producing party claims after

                           production are privileged, the producing party will

                           notify the opposing party within three (3) business

                           days of learning of the inadvertent production.

                           Thereafter, the opposing party shall promptly return or

                           destroy the document(s), and must take reasonable

                           steps to retrieve the information from third parties,

                                             9
ACTIVE 49913760v1
      Case 5:20-cv-00076-TKW-MJF Document 8 Filed 04/23/20 Page 10 of 10




                         including expert witnesses. The parties reserve their

                         right, however, to claim that the information disclosed

                         was not privileged or that the privilege was waived.

                    v.   The parties agree that due to the nature of

                         Defendant’s business, which includes providing

                         medical    and   mental      health   care   to   inmates

                         incarcerated in prisons throughout Florida, it may

                         become necessary to seek a protective order, enter

                         into a confidentiality agreement and/or seek a

                         confidentiality order.

Date: April 23, 2020

                              Respectfully submitted,


/s/Adam Ellis                                     /s/Catherine H. Molloy
Adam Ellis                                        Richard C. McCrea, Jr.
Florida Bar No. 35628                             Florida Bar No. 351539
Email: Adam@mattoxlaw.com                         Email: mccrear@gtlaw.com
MARIE A. MATTOX, P.A.                             Catherine H. Molloy
203 North Gadsden Street                          Florida Bar No. 3500
Tallahassee, FL 32303                             Email: molloyk@gtlaw.com
(850) 383-4800 (telephone)                        Cayla M. Page
(850) 383-4801 (facsimile)                        Florida Bar No. 1003487
Attorney for Plaintiff                            Email: pagec@gtlaw.com
                                                  GREENBERG TRAURIG, P.A.
                                                  101 E. Kennedy Boulevard
                                                  Suite 1900


                                          10
ACTIVE 49913760v1
